Citation Nr: 0739150	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  99-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right hand injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey and a March 2003 rating decision issued 
by the Philadelphia, Pennsylvania VARO.

The veteran's November 2004 Statement of the Case also 
initially included the issues of entitlement to an increased 
evaluation for hepato-spleenomegaly and service connection 
for chloracne, cysts, testicular pain, and lumps on the leg.  
However, in his December 2004 Substantive Appeal, he 
indicated that he was limiting his appeal to the right hand, 
stomach, and prostate issues (he had already perfected an 
appeal for the other two issues).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued subsequent 
to a VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was not provided VCAA 
notification regarding his claim of entitlement to an 
increased evaluation for residuals of a right hand injury 
until the issuance of a January 2007 letter.  This letter 
coincided with a Supplemental Statement of the Case from the 
same date, but the increased evaluation claim was never 
readjudicated in a subsequent Supplemental Statement of the 
Case.  This procedural defect violates the Mayfield 
requirements noted above and must be corrected prior to 
further Board action.  38 C.F.R. § 19.9.

With regard to the claim of service connection for a stomach 
disorder, there is conflicting evidence that requires further 
reconciling.  A May 2002 VA infectious diseases examination 
report contains a notation that the veteran might have an 
ulcer or duodenitis and that "[t]hese are stress related 
conditions and can be aggravated by PTSD and stress."  A 
similar opinion is noted in a December 2002 VA genitourinary 
examination report, although the examiner stated that the 
only way to definitively diagnose the claimed disorders would 
be to do an endoscopic examination and to consider a biopsy.  
However, the examiner who conducted a March 2003 VA 
psychiatric examination opined, after a discussion with the 
doctor who conducted the two prior examinations, that the 
veteran did not have gastroesophageal reflux disease (GERD) 
and that his condition was not aggravated by PTSD.  That 
notwithstanding, subsequent VA treatment records have 
indicated the presence of GERD.  A further VA examination, 
based on a claims file review, would serve to bring necessary 
clarity to this matter.

While the veteran was not specifically treated for low back 
symptoms during service, he is a recipient of the Combat 
Infantryman Badge, and the Board finds that he should be 
examined to determine whether he has a current low back 
disorder that is etiologically related to the in-service 
injury that he has described.  See 38 C.F.R. § 3.304(d).  The 
Board also notes that, in November 2006, the veteran 
submitted a statement from Perry Kaplan, D.O., in support of 
his contention that his chronic low back disorder is related 
to an in-service injury.  

Similarly, the veteran was treated for a broad range of 
urinary symptoms (e.g., urgency, burning with urination, 
milky urine) during service, and his December 2002 VA 
genitourinary examination report indicates current benign 
prostatic hypertrophy.  The Board thus finds that a VA 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) to 
determine whether a current prostate disorder is of in-
service onset.

Finally, the veteran perfected an appeal as to the claim of 
service connection for a left leg disorder and was last 
issued a Supplemental Statement of the Case regarding this 
claim in February 2001.  Subsequently, he has presented 
hearing testimony on this claim, and the RO has received 
voluminous additional medical evidence.  Despite the absence 
of a clear indication from the veteran that he seeks to 
withdraw this claim, the RO has not issued him a Supplemental 
Statement of the Case addressing the new evidence.  This also 
constitutes a procedural defect.  38 C.F.R. §§ 19.9, 19.31.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed stomach, low 
back, and prostate disorders.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each disorder corresponding 
to the veteran's claims.  If any of the 
veteran's claimed disorders are not 
present, the examiner should so state.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that each diagnosed 
disorder, if present, is etiologically 
related to the veteran's period of active 
service.  The examiner should also offer 
an opinion as to whether it is at least 
as likely as not that a current stomach 
disorder, if present, is etiologically 
related to the veteran's PTSD.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to an increased evaluation 
for residuals of a right hand injury; and 
entitlement to service connection for a 
stomach disorder (to include as due to 
PTSD), a low back disorder, a prostate 
disorder, and a left leg disorder should 
be readjudicated.  If the determination 
of one or more of these claims remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



